Citation Nr: 0321258	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  95-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, to include consideration on an extra-
schedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from October 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This appeal was previously before the Board in January 2001, 
when the Board granted a 20 percent disability rating for 
lumbosacral strain.  The Board also remanded that portion of 
the veteran's claim pertaining to a possible extra-schedular 
disability rating for the RO to explicitly consider whether 
referral of a possible extra-schedular rating assignment to 
the VA Compensation and Pension Service is warranted.

By correspondence received in January 2003, the veteran 
requested the opportunity to present sworn testimony in 
support of his claim to a Veterans Law Judge at a hearing to 
be held at the RO.  Such a hearing has not yet been 
scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


